Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement"), dated as of May __, 2015,
is by and between _____________ (the “Seller”), and Park City Group, Inc., a
Nevada corporation (the “Company”).
 
RECITALS
 
WHEREAS, Seller owns certain shares of capital stock of ReposiTrak Inc., a Utah
corporation (“ReposiTrak”), as more particularly set forth on Schedule A
attached hereto (the “ReposiTrak Shares”); and
 
WHEREAS, Seller desires to sell to the Company such ReposiTrak Shares, and the
Company wishes to purchase the ReposiTrak Shares from Seller, on the terms and
subject to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficient of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:
 
ARTICLE I – THE SECURITIES
 
Section 1.1.                      Sale and Purchase of the ReposiTrak
Shares.  In reliance upon the representations and warranties made herein, Seller
agrees to sell the ReposiTrak Shares to the Company, and the Company agrees to
purchase the ReposiTrak Shares from Seller.
 
Section 1.2.                      Purchase Price.  The aggregate purchase price
for the ReposiTrak Shares (the “Purchase Price”) shall be that number of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Securities”), as particularly set forth on Schedule A hereto.
 
Section 1.3.                      Closing.  The closing of the purchase and sale
of the ReposiTrak Shares (the “Closing”) shall be June 30, 2015 (the “Closing
Date”).  At the Closing, Seller shall (a) deliver to the Company the original
certificate representing the ReposiTrak Shares, and (b) deliver an irrevocable
notice and instruction to ReposiTrak directing ReposiTrak to cancel the
ReposiTrak Shares in the name of Seller, and reissue the same in the name of the
Company; and the Company shall deliver to Seller irrevocable instructions to the
Company’s transfer agent instructing the transfer agent to issue the Securities
to Seller in the amount set forth on Schedule A.
 
ARTICLE II – REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to the Company as follows:
 
Section 2.1.                      Title to ReposiTrak Shares.  Seller holds
record and beneficial ownership of the ReposiTrak Shares, free and clear of any
and all security interests, pledges, mortgages, liens, charges, encumbrances,
adverse claims, restrictions, or other burdens or encumbrances of any kind,
other than those restrictions arising from applicable federal and state
securities laws or the Articles of Incorporation of ReposiTrak, and the delivery
of the ReposiTrak Shares to the Company at the Closing pursuant to this
Agreement will transfer to the Company valid legal and beneficial ownership to
the ReposiTrak Shares free and clear of all liens, other than those restrictions
arising from applicable federal and state securities laws or otherwise described
in this sentence.
 
Section 2.2.                      Power and Authority of Seller.  Seller has all
requisite power and authority to execute, deliver and perform this Agreement and
to execute and deliver the share certificates or instruments to be executed and
delivered pursuant hereto by Seller and to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly authorized,
executed, and delivered by Seller and constitutes the valid and binding
obligation of Seller.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.3.                      Investment Purpose.  The Securities to be
acquired by the Seller are being acquired for investment for such Seller’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act of 1933, as
amended (“Securities Act”), and such Seller has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act.  Such Seller does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities in violation of the Securities Act. Such Seller has not been formed
for the specific purpose of acquiring the Securities.
 
Section 2.4.                      Accredited Investor Status.  Seller is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act (an “Accredited Investor”).
 
Section 2.5.                      Reliance on Exemptions.  Seller understands
that the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and Seller’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Seller set forth herein in order to
determine the availability of such exemptions and the eligibility of such Seller
to acquire the Securities.
 
Section 2.6.                      Information.  Seller and its advisors, if any,
have been furnished with all materials relating to the business, financial
condition, results of operations, management and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Seller or its advisors, and considered all factors Seller deems
material in deciding on the advisability of investing the Securities.  Seller
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company.  Notwithstanding the foregoing representations, neither such
inquiries nor any other due diligence investigation conducted by Seller or any
of its advisors or representatives shall modify, amend or affect Seller’s right
to rely on the Company’s representations and warranties contained in Section 3
below.
 
Section 2.7.                      No Governmental Review.  Seller understands
that no United States federal or state agency or any other government or
governmental agency has passed upon or made any recommendation or endorsement of
the Securities.
 
Section 2.8.                      Restricted Securities.  Seller understands
that the Securities have not been registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Seller’s representations as expressed herein.  Seller
understands that the Securities are characterized as “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Seller must hold the Securities indefinitely unless subsequently
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.
 
Section 2.9.                      Legends.   It is understood that, except as
provided below, certificates evidencing the Securities may bear the following
legend:
 
“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”
 
Section 2.10.                      Residency.  If Seller is an individual, then
such Seller resides in the state or province identified in the address of such
Seller set forth on the signature pages hereto; if such Seller is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Seller in which its principal place of business is identified in
the address or addresses of such Seller set forth on the signature pages hereto.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.11.                      Investment Experience.  The Company is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States companies in
private placements in the past, and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable the Company to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  The Company is able to bear the economic risk of an investment in
the Securities and is able to afford a complete loss of such investment.
 
Section 2.12.                      Broker's Fees.  Seller does not have any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated hereby or based in any way
upon arrangements, agreements, or understandings made by or on behalf of Seller
hereunder.
 
ARTICLE III – REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to, and agrees with, Seller as follows:
 
Section 3.1.                      Power and Authority.  The Company has all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly authorized, executed and delivered by the Company and constitutes
the valid and binding obligation of the Company, enforceable in accordance with
its terms, except to the extent that such enforceability (i) may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors' rights generally and (ii) is subject to general
principles of equity.
 
Section 3.2.                       Issuance of Securities.  The Securities have
been duly authorized and, when issued and paid for in accordance with the terms
of this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.
 
Section 3.3.                      Absence of Certain Changes.  Since the date of
the financial statements contained in the Company’s latest quarterly report on
Form 10-Q filed with the Securities and Exchange Commission (“Commission”)
(“Financial Statements”), (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a material
adverse effect on the Company’s financial condition or results from operations,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s Financial Statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate (as defined in Rule 405 under the Securities
Act), except pursuant to the employee benefit plans.  Except for the issuance of
the Securities contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed prior
to the date hereof.
 
Section 3.4.                      Broker's Fees.  The Company does not have any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated hereby or based in any way
upon agreements, arrangements or understandings made by or on behalf of the
Company hereunder.
 
Section 3.5.                      Absence of Conflicting Agreements.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, do not, with or without the giving of
notice, the lapse of time or both: (i) contravene or conflict with, or
constitute a violation of, any judgment, injunction, order or decree binding
upon or applicable to the Company, (ii) require any consent, approval or other
action by any third party, or (iii) contravene or conflict with, or constitute a
violation of, any agreement to which the Company is a party or by which the
Company is bound.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV – COVENANTS OF THE PARTIES
 
Section 4.1.                      Further Assurances. At any time or from time
to time after the Closing, each of Seller and the Company shall, at the
reasonable request and expense of the other party or its counsel (unless such
request is occasioned by the breach of a representation, warranty or covenant of
the other party, in which case it shall be at the expense of such breaching
party), execute and deliver any further instruments or documents and take all
such further action in order to evidence or otherwise facilitate the
consummation of the transactions contemplated hereby.
 
Section 4.2.                      No Other Representations or
Warranties.  Except as set forth in this Agreement, no party is making, or is
relying on, any express or implied representations or warranties relating to any
party or to the consummation of the transactions contemplated hereby. Each party
is making its decision to consummate the purchase and sale of the Securities
described herein on the basis of its due diligence investigation of the Company
and not on any representation, warranty, statement or information made or
communicated (orally or in writing) to by the other party or any affiliate,
representative or agent thereof, other than as set forth in this Agreement. The
representations and warranties made by Seller and the Company in Article II and
Article III, respectively, shall survive the Closing.
 
ARTICLE V - MISCELLANEOUS
 
Section 5.1.                      Expenses.  Each party hereto shall pay its own
expenses in connection with the transactions contemplated hereby, whether or not
such transactions shall be consummated.
 
Section 5.2.                      Notices.  All notices, requests, demands,
waivers and other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if (i)
delivered personally, (ii) mailed, certified or registered mail, with postage
prepaid or (iii) sent by next-day or overnight mail or delivery or sent by
telecopy or electronic mail, to the address listed below each party's name on
the signature page hereto or at such other address as may be specified in
writing to the other parties hereto.  All such notices, requests, demands,
waivers and other communications shall be deemed to have been received (i) if by
personal delivery on the day after such delivery, (ii) if by certified or
registered mail, on the fifth business day after the mailing thereof, (iii) if
by next-day or overnight mail or delivery, on the day delivered and (iv) if by
telecopy or electronic mail, on the next day following the day on which such
telecopy was sent, provided that a copy is also sent by certified or registered
mail.
 
Section 5.3.                      Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Utah
applicable to agreements made and to be performed wholly within such
jurisdiction.
 
Section 5.4.                      Binding Effect; Assignment.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  No party hereto may assign either
this Agreement or any of its rights, interests or obligations hereunder without
the prior written approval of each of the other parties hereto.
 
Section 5.5.                      No Third Party Beneficiaries.  Nothing in this
Agreement shall confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns.
 
Section 5.6.                      Amendment; Waivers; Etc.  No amendment,
modification or discharge of this Agreement, and no waiver hereunder, shall be
valid or binding unless set forth in writing and duly executed by the party
against whom enforcement of the amendment, modification, discharge or waiver is
sought. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party granting such waiver in any other respect or at any other time.
Neither the waiver by any of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure by any of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder.
 
 
 

--------------------------------------------------------------------------------

 


Section 5.7.                      Entire Agreement; Confidentiality.  This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.  Each of the Company and Seller shall maintain the
confidentiality of the terms of the transaction described herein unless
otherwise required by law or regulatory authority, or other legal process,
except that the parties may disclose the terms of the transaction to their
respective affiliates, attorneys, accountants and other professionals and in
connection with the enforcement of the parties’ respective rights and
obligations hereunder.
 
Section 5.8.                      Counterparts; Facsimile.  This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and all of which shall together constitute one and the same instrument. The
reproduction of signatures by means of telecopying or electronic device shall be
treated as though such reproductions are executed originals.
 
 
[Remainder of Page Intentionally Left Blank—Signature Pages Follow]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
SELLER:


[INSERT NAME OF SELLER]


By:         _____________                        
Name:    _____________                                      
Title:      _____________




[INSERT ADDRESS OF SELLER]


Seller’s Federal Tax ID No.:  _________________


THE COMPANY:


PARK CITY GROUP, INC.


By:          _____________                       
Name:  Randy Fields
Title:  Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A



ReposiTrak Shares:  _____________________
 

 
Purchase Price:  ________ Shares of Park City Group, Inc. Common Stock





     
PHYSICAL DELIVERY OF CERTIFICATES
 
   
Delivery Instructions:
         
Name in which Securities should be issued:
 
_______________________________________
 
Address for delivery:
c/o  _______________________________
Street:   ____________________________
City/State/Zip: ______________________
Attention: __________________________
Telephone No.: _____________________

 

